Case 1:19-cr-00291-LAP Document151 Filed 02/13/20 Page 1 of 2

ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP

Attorneys at Law
100 Lafayette Street, Suite 501

 

 

 

 

 

 

 

 

New York, NY 10013
Franklin A. Rothman T USDC SONY Tel: (212) 571-5500
Jeremy Schneider DOCUMENT Fax: (212) 571-5500
Robert A. Soloway rts UIT A TED
David Stern | ELECTROMICALLY FI
——— DO een
Rachel Perillo DATE BELA

 

 

en tyme

February 13, 2020

By ECF
Hon. Loretta A. Preska s
United States District Judge Me Lp

Southern District of New York

 

500 Pearl Street LORETTA A. PRESKA
New York, New York 10007 UNITED STATES DISTRICT JUDGE

wo _ 2/14/20
Re: United States v. Ademola Adebogun,
19 Cr. 291. (LAP)

 

Dear Judge Preska:

I am the attorney for Ademola Adebogun, the defendant in
the above-captioned matter, who is currently on pretrial release
and subject to conditions that include travel restricted to the
Southern and Eastern Districts of New York and the District of
New Jersey. I am writing without objection from Pretrial
Services Officer Andrew Kessler-Cleary, and the government by
AUSA Rebecca Dell, to respectfully request a temporary
modification of my client’s travel restrictions to permit travel
to San Juan, Puerto Rico from March 19 — 23, 2020 for employment
purposes.

 

 

 

As the Court is aware from counsel’s previous applications,
Mr. Adebogun is the owner of an entertainment and marketing
company which often hosts events that require his presence. Such
an event is being held in San Juan, Puerto Rico on March 20 -
22, 2020 and in order for the event to happen, Mr. Adebogun is
required to be there. For these reasons, Mr. Adebogun
respectfully requests permission to travel to Puerto Rico on
March 19, 2020 and return to New York on March 23, 2020. The
address of where Mr. Adebogun will be staying, should this
application be granted, has been provided to pretrial services.

 
